DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
The substitute “clean copy” submitted on 05/07/19 contains many idiomatic and grammatical errors.
In [0001], the statement “harnessing gravitational force either solely” is scientifically incorrect.
In [0012], the statement “back 10 up” needs correction.  
In [0013], the statement “mass, , so” needs correction.
In [0015], the statement “that only the net difference of the said two masses needs to be worked upon” is unclear and the statement “along 15 the said” need correction.

In [0019], the statement “of. the main weight” is unclear.
In [0032, 0034, 0043, 0047], the spacing needs to be corrected.
In [0056], the spacing of some of the paragraphs needs to be corrected.
In [0057], the statements “help of-a combination” and “the other side,; and” and “45 meters in depth.,.” need correction.

There are many, many other more grammatical and idiomatic errors.  A full revision of the specification is required.

The disclosure is objected to because of the following informalities: the specifications mentions “signalling means” in [0019] and “signalling mechanism” in [0065].  It is unclear what is the “signalling mechanism/means” and how it is different from the sensors.  The specification is unclear.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Auxiliary power unit 13A and 15 and 15-P.                                                   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20- 24, 28, 29, 32 – 37, 39 – 43, 45, 47, 49, 50, 52, 57, 59, 63, 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With respect to Embodiment I:
In claims 20, 59, the broadest reasonable interpretation of the system includes a main weight and counter weight attach to each other and both of the weights move in synchronization with the help of a lifting means (motor/Lift) and the main weight drops down under free falling.
“Free fall” is define as downward movement under the force of gravity only.  The specification does not disclose enough information for one of ordinary skill in the art to be able to have any of the weights to be in free falling state.  The state of the art at the time the invention was made shows that if the weight being dropped down is attached or being driven by a motor, the weight is not in free fall movement.  The specification does not provide direction as to how to solve the problem with the weight being dropped down by gravity (free fall).  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the independent claims 20 and 59.

The present application discloses using sensors for controlling in synchronization the movement of the weights and also discloses using the sensors for maintaining a continuous rotation of a main gear, which implies a continuous movement of the weights in order to provide a continuous rotation and thus provide a continuous power output via a generator.
Paragraph [0019] of the present disclosure mentions the use of sensor and signaling means.  As a further note, the “signaling means” are not explained clearly either. It is reminded that mere sensors and “signaling means” are not devices that operate on their own.  As it is well known to any engineer skilled in the art, if a sensor is placed in a system, the sensor itself is not controlling the system.  Another artifacts control the sensor or received a signal from the sensor.  Sensors only provide/receive a signal that is processed by controllers.  Are the signaling means, signals from the sensors?  The disclosure is not clear.
Paragraphs [0053]-[0057] only mention the use of electric motors, pulleys, magnetic sensor and other sensor for activating an electronic signal in lift units.  

The recitation of sensor is not specific enough to describe in detail how and what devices are actually used for controlling the system in order to provide a continuous motion.  
It is reminded that a sensor outputs a particular signal.  Manipulating and differentiating between different types of signals requires other devices.   How the system would “know and differentiate” when the weight is moving up or moving down and when to send a signal in order for the system to “know” when to activate a lift power.  Much less, function in a synchronized, continuous motion, and/or providing a counterbalance cooperation, which requires the use of complex controllers and more devices that mere sensors.
Just reciting that a person skilled in the art would understand that a sensor would achieve the intended purpose described in the specifications is not enough proof that a system would function as intended.  Furthermore, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ 
It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure." 
 It is reminded that it is a MPEP requirement to provide a full and concise explanation/disclosure of a patent application.

The system will not be able to provide a system that functions in tandem synchronization or continuous motion as mentioned in the present disclosure.  
With respect to some of the claim language which mentioned that the units will operate in tandem, continuous motion (e.g. continuous rotation of the main gear) in order to drive an output shaft in a continuous motion, the disclosure does not mention a controller/control system/algorithm that could be implemented on a general purpose computer in order to provide a continuous motion (e.g. continuous rotation of the main gear).  
and thus has failed to adequately describe sufficient structure for performing the recited function(s). 

Accordingly, the claims are unpatentable under 35 USC § 112 first paragraph, as 
indefinite. 
To this end, Examiner notes, before the district court, Blackboard [Blackboard,Inc. v. Desire2Learn Inc., 574 F.3d 1371 [91 USPQ2d 1481] asserted that the structure that performs the recited "means for assigning" function is "a server computer with an access control manager and equivalents there." The court found that is not a description of structure, what the patent calls the "access control manager" is simply an abstraction that describes the function of controlling access to course materials, which is performed by some undefined component of the system. The ACM is essentially a black box that performs a recited function. But how it does so is left undisclosed. 
Further, n Net MoneylN, Inc. v. Verisign, Inc., 545 F.3d 1359 [88 USPQ2d 1751]the patentee argues that "a person skilled in the art would know that such a computer would be programmed to compare account data and amount data to those data structures and generate an authorization indicia if credit were available." 
Finisar Corp v. DirecTV Group, Inc. 523 F.3d 1323, 1340-41 [86 USPQ2d 1609]. 
Thus an explanation of how the control aspect (e.g. tandem synchronization) is done is required.
A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to performthe claimed invention. See Blackboard Inc. v. Desire2Leam Inc. 574 F.3d 1371 [91USPQ2d 1481]. 

With respect to Embodiment II:
The disclosure mentions the system can function “without the use of any lift” [0069].  If the motor is not going to lift the weights, what force will lift the weights? Gravity?
Such embodiment II is inoperational and relies on the force of gravity only to perform the work of lifting the weights.

Such embodiment discloses that upper and lower lifts (motors) detach the weights.  It is not clear how a motor is supposed to detach a weight.  A motor is an electrical machine that needs to be controlled.  It is not clear what are the “calculation that rationalizes” the lifts (motors).  
It is further noted that all of the Embodiments I, II, III disclose that the weights will be dropped “under the influence of gravity” [0076, 0068, 063].  Such “free fall” word usage in the specification describes an scenario that is impossible in the present application.
How is free fall happening when the motor controls the upward movement of the counter weight and the counter weight is attached to the main weight via a rope.  If the counter weight moves upward under the influence of the motor (Lift) then the main weight will move downward under the influence of the motor.  How is that free fall?



Claims 20- 24, 28, 29, 32 – 37, 39 – 43, 45, 47, 49, 50, 52, 57, 59, 63, 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The present disclosure does not provide adequate support for controlling the present invention, more particular, the sensors and signaling means, which seem to provide a tandem synchronization and continuous rotation of some of the elements (e.g. continuous rotation of the main gear), which seems to be one of the main features of the present application since the main gear drives the generator.
It is reminded that a sensor outputs a particular signal.  Manipulating and differentiating between different types of signals requires other devices.   How the system would know and differentiate when the weight is moving up or moving down and when to send a signal in order for the system to “know” when to activate a lift power.  Much less, function in a synchronized, continuous motion, and/or providing a counterbalance cooperation, which requires the use of complex controllers and more devices that mere sensors.
Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ 
It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure." 
A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to performthe claimed invention. See Blackboard Inc. v. Desire2Leam Inc. 574 F.3d 1371 [91USPQ2d 1481]. 


The claims further disclose using sensors for synchronizing the movement of the weights.  It is still unclear how the synchronizing movement will be achieved.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20- 24, 28, 29, 32 – 37, 39 – 43, 45, 47, 49, 50, 52, 57, 59, 63, 64 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility and/or lacks patentable utility.  
The present application discloses a system in which a motor is used for lifting a weight and then letting a weight drop in order to drive a generator.  
The present invention will not provide a system with a proper utility since more power is required by the motors in order to lift a heavier mass (counterweight) and the power produced by the electrical generator via a smaller mass due to the counterweight mass being held back by the weight of the main mass.  The 
The present invention lacks utility since the production of electrical power is insignificant with respect to the consumed power (e.g. torque required by motors in order to lift heavier masses) of the present invention. 
There is NO useful utility in the present application.
Applicant has not provided any evidence (e.g. working model) that the claimed structure will perform as stated in the asserted utility, i.e., that the device will be able to generate an excess/supplemental electrical power from the force of gravity and on a sustained basis.
An invention that is "inoperative" (i.e., it does not operate to produce the results claimed by the patent applicant) is not a "useful" invention in the meaning of the patent law. See, e.g., Newman v. Quigg, 877 F.2d 1575, 1581 (Fed. Cir. 1989).  A disclosure of a utility satisfies the utility requirement of Section 101 unless there are reasons for the artisan to question the truth of such disclosure. In re Gaubert, 524 F.2d 1222, 1224 (CCPA 1975); In re Langer, 503 F.2d 1380, 1391-92 (CCPA 1974). 

Response to Arguments
Applicant's arguments filed 05/07/19 have been fully considered but they are not persuasive.
In response that the sensors provide the synchronization of the system and that the “synchrony was the product of the novel and non-obvious design of the system”, such statement is not convincing.  The disclosure does not lead someone of ordinary skill in the art to be able to deduce that the system would function as intended.  There are many red flags (e.g. free fall, signalling means) that are not explain in the disclosure of the invention.  The Public is left to wonder if and how the synchronization will be done.  There is way too much speculation, vague statements, and lack of support in the present disclosure.
Paragraph [0020] does not explain how “free falling” is achieve by the main weight if the main weight is attached to the Lift (motor) and counter weight.  Also, it is not clear what is meant by “hoisted” and what is actually performing the drop of the main weight and when it is considered to best appropriate, let the main weight drop.  The specification is silent.
Paragraph [0072], provides a description of Embodiment III, which vaguely mentions that signalling mechanisms (still unclear as to what such components are or how they function) and that the lifts (motors) detach and attach itself to a weight or that the lifts get detached.  The lifts are motors.  

What is controlling the other moving parts?  Again, the disclosure is completely silent. 
Regarding the remark that “sensors may send signal to the lift (motor)?  Such statement is not supported by the original disclosure.  
Moreover, a motor is an electrical machine that provides power for another moving part.  Some type of control mechanism must be attached to the motor in order to decipher that a signal is being received.
How would a motor know when to attach and detach from a rope?  Some type of control mechanism must be involved to perform such simple task.  Now providing for a plurality of motors to function in synchronization to attach and detach from ropes (ropes attached to the weights) requires more skill and technological thinking.
A person skill in the art would not be able to comprehend how a motor would be able to attach and detach from another component (rope).  A person skill in the art 

With respect to the remark that the synchronization is obtained by the “product of the design of the system”, such statement is not convincing.  No configuration is provided in the original specification in order to decipher such alleged synchronization.
Moreover, there are many red flags in the disclosure that hint that the system is not going to function as intended (e.g. free fall, use the motors to attach/detach the ropes, control the motors to detach/attach the weights, leveraging gravitational force, etc.). 


Paragraphs 0055-0056 only mentioned that synchronization of the masses is made by placing sensors and such sensors will active a signal (somehow) and provide a controlling/retarding function.  
Yes, it is common sense that if one mass is hoisted, it won't fall down.  However, it is not common sense to expect the system to somehow relieve a lever or other type of mechanism in order to release the masses.  How the masses are able to decide extremely vague.
Regarding the remark that it is common sense that when the counterweight is raised to the top position...the ropes will not be tensioned, first of all, no support is provided in the original specification regarding such statement and due to the extremely vague specifications, such disclosure is vague and confusing that common sense would be extremely difficult to find in view of the present disclosure.
With regard to the statement that paragraph 0072 of the present disclosure allegedly provides clear support for both the main weight and counterweight are lift/hoisted, again it is not clear how the weights will be detached or what mechanism will alert the weights to be detached and what variables are used in order to provide a tandem synchronized system.
What makes one weight to detach another weight?  Paragraph 0072 is silent.
Regarding the remark on page 16, paragraph 1, such statement is not supported by the original specification.
Regarding the remark that paragraph 0058, 0059 allegedly provides clear support for the use of sensors, such paragraphs still do not clarify how the sensors will be able to control the lift and release of the masses and how the system will be able to 
The remarks seem to be relying on information not supported by the original disclosure.
With respect to the remark that paragraph 0056 provides proper support for the sensors, it is disclose that the application of brakes is made in order to provide a retarded fall.  Such task cannot be accomplish by only the use of sensors.  Other devices must be used in order to control and activate the brake, for how long and when to apply the brakes. 
Disclosing that the weights act as trigger is not supported by the original specification and disclosing that the process is repeated when the last unit is reached is not supported by the original specification and that the full cycle of operation is completed when the main weight in all of the units are allowed to fall is not supported by the original specification.
Regarding the remark that paragraph 0005 provides support for the system to continue operating, such paragraph refers to other patented inventions (e.g. US 6,445,078, 5,905,312, etc.).  It is not clear how other patented inventions provide support for the present application's alleged continue operation.
With respect to the mode of operation and how the system is set up to execute one command upon receiving one signal, lift holding only responding to a signal from not supported by the original specification.  
With respect to the remark that no additional control means or complex structure is required due to the one-to-one reaction process described, such process is not supported by the original specification.
With respect to the remark that the present invention is “self-actualize”, which makes references to a toilet flusher and how the sensor senses the level of the water and stops the intake of water and thus no additional control is needed,
the Applicant is overlooking a small detail, that is, in order to provide a functional device, a user/human of the toilet has to pull or lower a lever/handle in order to set/reset (fill up the tank with water again).  Of course, a toilet operator (e.g. human being) would know (thinking process) when it would be required to pull the lever/handle in order to provide a proper use for the next/future cycle.  If the lever is never pulled, then the toilet flusher will stay immobile indefinitely.
As well known, a toilet operator would use the hand, finger, feet, etc. to operate the lever.
How two toilets will function in synchronization by only the use of the toilet flusher sensors (emphasis added)?

With respect to the remark that synchronization occurs as a product of sensor arrangement and configuration, such remark is not persuasive since no configuration is provided in the original specification in order to decipher such alleged synchronization.
No time analysis was provided in the original specification for either the fall or the time required to lift the weights.  It is reminded that such specific synchronize lift of the masses requires specific force and torque from a motor.  Again, no description of such information is mentioned by the original specification.
With respect to the remark that one main weight will always be falling and how such alleged process is supposed to happen, there is NO support in the original specification for such statements.
The remarks fall heavily on statements NOT supported by the original specification.

With respect to the remark regarding the use of external power and the 101 rejection, the present invention will not provide a system with a proper utility since 
The present invention lacks utility since the production of electrical power is insignificant with respect to the consumed power (e.g. torque required by motors in order to lift heavier masses) of the present invention. 
It is unclear how the output of the generator would be able to supplement electrical power to the utility if more power from the utility is required to lift the heavier masses.  The present system will not aid the external power source; the present system will consume more power from the external power source.  The present system will not minimized the requirement of input power, nor will it improve the efficiency, as alleged.   There is NO useful utility in the present application.
A working model is required in order to prove the alleged utility of the present application.

Regarding the remarks pertaining that the whole synchronization of the system will be done by only using sensors is not persuasive.  It is well known to anyone having engineering skill in the art that sensors do not function on their own.  Some type of 
Regarding the remark pertaining to the description of the full cycle of the system, such language describing the cycle is not found in the original (emphasis added), thus confirming that the present disclosure lacks written description.
Regarding the remarks that the power generated will be used for supplementing the external power source, it is not clear how the present invention will be able to produce supplemental power since the power to lift the heavier weight  by the motor is more than the power generated (if any) by the system.

Regarding the remark that the “technical effect is to produce electrical power by using gravitational force applied on the main weight so that such electrical power is used to supplement the external power source” (page 28, paragraph 1 of the remarks).  Such remark is not persuasive.  The present invention seems to consume more power since it requires more power to lift the heavier weight than to let it fall since the free falling speed of gravity is 9.8 m/s2 regardless the weight of the mass.  It is not clear how the present invention will be able to provide a supplemental/excess electrical energy into the system.
Since the utility of the system is not clear and it is not clear how the system will be able to provide "supplemental" electrical energy, a working model of the present invention is requested (emphasis added).
A working model is required in order to show how the present system will be able to produce excess energy and/or supplemental electrical energy, as mentioned in in the present disclosure and confirmed by the remarks (see remarks sent on 10/19/16; page 24, paragraph 3; page 28, paragraph 1).

The present application discloses using sensors for controlling in synchronization the movement of the weights and also discloses using sensors for maintaining a continuous rotation of a main gear, which implies a continuous movement of the weights in order to provide a continuous rotation and thus provide a continuous power output via a generator.
Paragraph [0019] of the present disclosure mentions the use of sensor and signaling means.  As a further note, the “signaling means” are not explained clearly either.  It is reminded that mere sensors and “signaling means” are not devices that operate on their own.  As it is well known to any engineer skilled in the art, if a sensor is placed in a system, the sensor itself is not controlling the system.  Another artifacts control the sensor or received a signal from the sensor.  For 
Paragraphs [0053]-[0057] only mention the use of electric motors, pulleys, magnetic sensor and other sensor for activating an electronic signal in lift units.  
What devices are controlling the sensors and processing/controlling the electronics signals?
Jus reciting using a sensor is not specific enough to describe in detail how and what devices are actually performing the controlling aspect in the system in order to provide a continuous motion.  It is reminded that a sensor outputs a particular signal.  Manipulating and differentiating between different types of signals requires other devices.   
How the system would know and differentiate when the weight is moving up or moving down or when to send a signal in order for the system to “know” when to activate a lift power.  Much less, function in a synchronized, continuous motion, and/or providing a counterbalance cooperation, which requires the use of complex controllers and more devices that mere sensors.
Moreover, with respect to the signaling means, it is reminded that “merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at written description under section 112(a)  or pre-AIA  section 112, first paragraph”.
Moreover, “just reciting that a person skilled in the art would understand that a sensor would achieve the intended purpose described in the specifications is not enough proof that a system would function as intended.  
In Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure." 


Also, the specifications disclose scenarios in which the weights are equal and gravity only provides the motive power (see paragraphs 0064, 0066, 0068).  
The remarks sent on 03/23/16 mentioned that the present invention relies heavily on an external power, yet the specifications are disclosing the opposite, mainly with regards to embodiment II.
Furthermore, even if an external power is used, there are no controllers mentioned, which will coordinate in a proper manner when to stop/use the external power and thus provide a continuous motion and continuous power output (emphasis added).  Even if an external power is used, the system will not produce supplemental power in order to provide a system that has useful utility and useful patentable utility.

Models - 37 CFR § 1.91
The following is a quotation of paragraph(s) (a) and (b) of 37 C.F.R. 1.91:
(a)           A model or exhibit will not be admitted as part of the record of an application unless it:
(1)           Substantially conforms to the requirements of § 1.52 or § 1.84; or
(2)           Is specifically required by the Office.


            
The applicant is requested to furnish a working model, which shows the system functioning, as claimed in the present disclosure, of the claimed invention for the purpose of demonstrating operability, utility and patentability.
A working model is required in order to show how the present system will be able to produce excess energy and/or supplemental electrical energy, as mentioned in in the present disclosure and confirmed by the remarks sent on 10/19/16 (page 24, paragraph 3; page 28, paragraph 1).

Moreover, Page 14 – 17 of such remark (7/19/17) mentioned NO specific structure of the sensors and signaling means and further mentioned that it is “common knowledge to contemplate how sensor may communicate to the lift.  For example, this could be done through wired communications, which deserves no specific mention in the description since it is within the common general knowledge" (page 16 third paragraph of 7/19/17 remarks).
Apparently, the signaling means, sensors and how they are implemented into the present invention is either “common general knowledge” or the public does not deserve to know how such devices are being implemented or used in the present invention.
the Applicant is invited to show the Public, via a working model, how the present invention functions.  The remarks relied heavily on speculations and statements that such implementation is obvious and that only “common general knowledge”, is needed.  Well, if it is "common general knowledge” then it would be easy for the Applicant to show the Public with a working model then.  Wouldn’t it?
Why the Applicant keeps denying the Public with a working model if it is so easy?

Such vague recitation (e.g. common general knowledge) confirms that the applicant did not have possession of the invention since specific structure is not being provided by the inventor.
Regarding the remark that the response sent on 7/19/17, pages 16 – 19 that allegedly provides a reasonable explanation of the operation and timing of their operation, such remark is not persuasive.
Again, it is only mentioned that the system functions like a “switch-like mechanism” (page 17, paragraph 1) and that the process is being repeated.
No explanation is provided regarding how the sensor interact with the signaling means and how such devices are able to provide a synchronization (timing) of the invention.
not supported by the original specification.  For example the statements that “each signal to the main weight of the next unit and the counterweight of the first unit is independent from one another.  Each acts a trigger for a switch-like mechanism and require no other control means to control its operation…the above is then repeated…when the last unit is reached, the sensors will detect the main weight when it reaches the bottom…” (page 17, paragraphs 2, 3).  
Again, it appears that the applicant did not have possession of the invention since even the remarks are not based on the original disclosure.
Regarding the remark that sensors will send a signal to the lift to release the locking mechanism and that it is also very well known in the art that a single independent signal may trigger two independent signal and further uses a domino structure and makes reference to Figure 1 (page 15 of 9/19/18 remarks).
Again, such information is not supported by the original disclosure.  Although, some of the statements may be true, it does not provide a clear explanation on how the sensors and signaling means are able to function, based on the original disclosure (emphasis added). 

The dominos are not going to reset themselves as much as the present system will not function using sensor, signaling means only in order to provide a synchronization process.
Reference is made to paragraphs 0056, 0057 of the present disclosure.  However, such paragraphs mention that” magnetic sensors activate an electronic signal in the unit… to thereby control/retard the fall of the main weight”.  It is further mentioned that the cycle repeats... in tandem.  Yet, it is not explain how and what controls/sends the electronic signal to the unit and how the system is able to function in a closed loop, repeating cycle system.  It is also not clear how the system is able to function in tandem relationship.
How is the main weight control?  How is the main weight retard and when the system would know when to drop the main weight and when NOT to drop the main weight?
The remarks mentioned in page 15, paragraph 2, that “a person skilled in the art would easily arrive to the conclusion that mechanical hoisting mechanisms known in the art can be applied.  So, no difficulty would be encountered by the person skilled in the art".  Such statement may be true, however, if support from the Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007). 
A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to performthe claimed invention. See Blackboard Inc. v. Desire2Leam Inc. 574 F.3d 1371 [91USPQ2d 1481]. 


It is mentioned in remarks, page 16, paragraph 2, that "the synchrony is the pure product of the design of the system and the configuration and placement of sensors, as well as the number of units used and the masses and distance of fall of such masses in the system".
The main essence of the invention, the synchrony (as confirm by the Applicant in the remarks) is the "product of the design of the system”.  Such synchrony, has not been properly presented/explained by the present disclosure.  The present synchronization (product of the design of the system). 
The present disclosure has not provided adequate proof (support in the original disclosure) that such synchronization can be reached by just using sensors and signals.
Regarding the remarks pertaining to figure 2 in page 17 of the remarks, it is mentioned in the remarks that “synchronization of movement of elements in a system may be the product of a special design and configuration of elements in such system.  This is known in the art” (page 17, paragraph 3).  
Examiner agrees with such statement.  The synchronization of elements requires the use of very special design and configuration of elements.
The present disclosure has not provided convincing proof from the original disclosure that the special design and configuration of elements will achieve synchronization.
The present disclosure has not provided support that the inventor was in possession of the invention in order to provide a special design and configure the elements in order to reach synchronization.  It appear that the present disclosure lacks information as to what elements will aid in the synchronization of the system.
Again, the present disclosure has no support for such information.  If a simple mechanism as shown in figure 2 for a clock is used, applying and describing the possession of the present invention.
Furthermore, if figure 2 is applied to a simple clock, applying such synchronization and configuration of elements requires complex engineering design, specially when the configuration of elements involve using large, heavy masses.  Again, such configuration of elements are lacking in the present disclosure.
 
Regarding the remark that the response of 7/19/17, pages 21, 22, allegedly clarifies the synchronization of the system, such statement is not persuasive.  
It is mentioned that “it is reasonable for a person skilled in the art…to reach a conclusion..that the main gear will have continuous motion…” (page 21, paragraph 3).  Such statement does not provide a reasonable explanation.
If that is true, then the Applicant is invited to show the Public with a working model.


Moreover, in page 22, paragraphs 1 – 3, contain statements that have NO support in the original disclosure (e.g. the system is designed to allow for the fall of one main weight at a time; the design of the system is such that the moving weights are 

Regarding the remarks pertaining to Figure 3 (9/19/18 remarks), a gravity escapement design is shown and a description of the system is made in pages 18, 19.
However, how such system will function with heavy masses?  How would the elements be configured in order to function with the present invention?  How the present invention be configured in order to function with such Figure 3 example?
Again, NO support is found in the present disclosure.  Moreover, how would the Public know that the applicant was in possession of such Figure 3 information at the time of the filing of the present application?
Just mentioning that “such an escapement mechanism creates a good analogy for a person skilled in the art” (page 19, paragraph 2) is not adequate evidence that the applicant was in possession of the invention since it is not disclose how such Figure 3 and/or present invention would have to be configured/modify in order to function properly.

Such mentioning of different systems as shown and described in Figures 2 and 3 only confirm that the applicant was not in possession of the invention and further design and configuration of elements was/is required in order to achieve a synchronization of the invention, which is mentioned to be “the pure product of the design of the system” (page 16, paragraph 2). 

Regarding the remarks pertaining to the response of 7/19/17, pages 22, 24, see response to arguments above and 112 rejection.
Regarding the remark pertaining that the masses will reach a point of equilibrium, such statement is not found in the Office Action.

Regarding the remarks pertaining to the 101 rejection, the present invention lacks utility since it is not apparent that the present invention provides a positive effect. It appears that the present invention will consume more power (in order to lift the heavy masses) than the power produce. 
full amended specification in order to clear any misunderstanding and confusion.

Regarding the remark pertaining to the working model, since there are still many issues that the present application contains (e.g. 112, 101), a working model is still requested.

The following pertains to the features for lack of support in the specification pertaining to claim 1.
It is disclosed that the units function in tandem synchronization.  Figure 2 and paragraph 0050) do not provide a clear explanation of how such synchronization of the units is achieved.
It is not clear how the weights will move in a "synchronized based" by only using sensors.  Paragraphs 0056, 0057 of the original specifications are not clear.  See above for details regarding the synchronization and the use of sensors.

The below response is in regard to the remark sent on 09/08/2020.
Regarding the remark that the Applicant explained in detail the structural components of the invention…such statement is incorrect.  In fact, it was told 
Regarding the remark that Examiner Riyami agreed that the invention appeared to lie “in the design of the system”, such statement is not true.  Examiner Riyami only mentioned that the specifications were messed up to being with and needed correction.  Furthermore, it was the first and only time that Examiner Riyami dealt with the present application, since it was requested by Applicant’s representative, Steven Parmelee, to held an interview with the examiner of record and the supervisor (Examiner Riyami).
Regarding the remark that the clean copy of the specification provided on 05/07/2019, fixed and explain the present application, such statement is not correct. The provided clean copy has many deficiencies (see above for more details).
Regarding the remark that paragraphs 0055, 0056, 0058, explained the operation of the system, such paragraphs are not clear with respect as to HOW the system would know when to use external power or provide power to the external system (if any).  There is a lot of speculation with the end results of the invention and 
Regarding the remark pertaining to the operation of the system, more particular, with respect to the hoisting of the weights, the remark relied on paragraph 0056, 0057, 0059, 0060,  of the specification, which allegedly, explained the operation of the weights dropping in sequence.  Such statement is totally incorrect.  After reading such paragraphs, no explanation of the weights being dropped in sequence is found.  Paragraph 0057 does mention the main weight in a “downward freefall under the influence of gravity”, but does not mention affecting the dropping of the other weights.
Paragraph 0059, mentions the use of a counterweight, but the relationship of the main weight and the counterweight is very obscure and vague.
It is noted the present application mentions the use of the word “freefall”.  The system is relying on the force of gravity to perform alleged output work.

Regarding the remark with respect to the alleged synchronization of the system, the remarks rely on final results that are not supported by the original disclosure.  Such final results are speculation and the remarks reached to the conclusion that anyone “within common general knowledge”.  Yet, no explanation is provided with respect to the synchronization of the system or the releasing/dropping of the 
The remarks are providing functions to many components that are not supported in the specs. For example, the sensors are allegedly functioning as transmitters/receivers and the speed of the weight is related to the ratio of the counterweight.  Also, sensor sending signals to the lift holding is not supported by the original disclosure.
It is not even clear how the sensors achieve the alleged synchronization as mentioned by the remarks with respect to paragraph 0057.  Paragraph 0057 only mentions that the main weight is dropped freefall under the influence of gravity.  For more detail regarding the failed analysis, given in the remarks, with respect to the tandem synchronization, see above for more detail.

Regarding the remark that paragraph 0056 provides a “process resembles a switch-like mechanism”, such remarks relies heavily on speculation and statements not provided in the original disclosure.  
The original disclosure does not even mention that the process is repeated, as alleged in the remarks.  Again, the remarks rely heavily on speculation and end 

Regarding the remark pertaining to the use of external power, claims 20, 59, disclose that the “energy generated from the plurality of power generating units is used to supplement power exerted from the external power source”.   Such statement indicates that the generators from the invention provide added energy to the grid.  It is as if the present invention provides “extra” (supplement) energy to the grid.
It is further mentioned that the main weights supplement power to lift at least one counterweight back to the top position, according to paragraph 0061 of the specification.  Such paragraph does not provide support for lifting any weights at all.
It is not clear how the present application would be able to supplement (provide extra energy) back to the grid.
The present disclosure does not provide an adequate explanation of the full cycle of operation of the system.  Again, the remarks rely heavily on speculation and end results not supported by the original disclosure.
prior art systems used “an external force to sustain additional work done by a machine”. 
It seems to be different with the present application, since it is disclosed that the present application provides extra energy to the grid (produces more power than inputted; see claims 20, 59).
Regarding the input of power, it is mentioned that “minimal input of power and superlative efficiency” can allegedly be achieved.  However, according to paragraph 0061, the input of power can come from the main weight lifting the counterweight.  The power seems to come out from the same system and yet, can provide extra energy back to the grid.

Obtaining an output greater than the input violates the Law of Conservation of Energy and First law of thermodynamics.




Regarding the remark that the sensors function on their own, thus no need for a controller is needed (page 20 of the remarks), it is extremely rare and out of the ordinary to make such statement.
It is even more disturbing that the specifications are vague and obscure with such respect regarding the operability of the sensors and achieving a tandem synchronization.  Again, the remarks rely on speculation and statement that are not supported by the original disclosure.

The original disclosure does not provide support for the synchronization and maintaining a continuous movement.  Again, the remarks rely on speculation and statement that are not supported by the original disclosure.
The continuous motion and tandem synchronization described in the remarks is purely conjecture and hypothesizing and is not supported by the original specification.

The original disclosure is silent with that the respect that the positioning of the sensors (special design and arrangement of elements) leads to the synchronization of the system.  Such remarks is purely conjecture and speculation.
Nowhere in the specs, there is a statement that the positioning of the sensor (arrangement of elements) is directly related the tandem synchronization.

One having ordinary skill in the art would have NOT reached to such conclusion (that the special design and arrangement of elements leads to the tandem synchronization) without having more information (emphasis added).

Again, with respect to the continuous motion, the sequential cascading, the remarks rely on speculation and statement that are not supported by the original disclosure.


Moreover, the use of an external power source has been very vaguely mentioned in the present disclosure since day one.  Still, the use of an external power source driving the sensors and other key components is not clearly mentioned in the specs.  

The remarks rely on statements (e.g. external power source powering sensors) that are not supported by the original disclosure.

Regarding the remark pertaining to “positive effect”, no agreement was reached by the Examiner.

Regarding the request of the working model, a working model or some kind of solid, real proof has always been requested in order to demonstrate the operability of the present invention.

It is baffled and concerning as to why, some type of real proof  has and is being denied throughout the prosecution of the Present Application.

A working model still is being requested.
Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Julio C. Gonzalez/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        
April 15, 2021